NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             28-DEC-2021
                                             08:39 AM
                                             Dkt. 18 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              LK, Petitioner/Respondent-Appellee, v.
                JB, Respondent/Petitioner-Appellant


         APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                (FC-DA NOS. 21-1-0289 and 21-1-0324)


                      ORDER DISMISSING APPEAL
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On May 11, 2021, self-represented Respondent/
Petitioner-Appellant JB filed the notice of appeal without the
fees required by Hawai#i Rules of Appellate Procedure (HRAP)
Rule 3(a);
           (2) The same day, the family court clerk notified JB to
pay the filing fees or obtain a fee waiver or before May 21,
2021, or the appeal could be dismissed;
           (3) The record on appeal was due on or before July 12,
2021. See HRAP Rules 11(b)(1) & 26(a);
           (4) On October 19, 2021, the appellate clerk entered a
default of the record on appeal, informing JB that the time to
docket the appeal had expired, he had not paid the filing fee or
obtained an order allowing him to proceed on appeal in forma
pauperis, the matter would be brought to the court's attention on
October 29, 2021, for action that may include dismissal of the
appeal, and he could seek relief from default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) JB took no further action in this appeal;
           (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2); and
           (7) The case requires a fictitious title because the
parties' temporary restraining orders in the underlying cases,
FC-DA No. 21-1-0289 and FC-DA No. 21-1-0324, appear to concern
child custody initially. See Hawaii Revised Statutes §§ 571-
11(3) (2018), 571-54 (2018); HRAP Rules 3(c)(1), 12(a).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           IT IS FURTHER ORDERED that the appellate clerk shall,
to the extent practicable, delete references to the parties'
first and last names from the electronic record in this case and
replace them with the parties' first and last initials or
otherwise make the parties' full names inaccessible to the
public.
           DATED: Honolulu, Hawai#i, December 28, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2